Case: 21-40031     Document: 00516357745         Page: 1     Date Filed: 06/15/2022




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                                  June 15, 2022
                                  No. 21-40031                   Lyle W. Cayce
                                Summary Calendar                      Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jose Alberto Meza,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                           USDC No. 4:98-CR-47-11


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Jose Alberto Meza, federal prisoner # 07094-078, appeals the denial
   of his 18 U.S.C. § 3582(c)(1)(A)(i) motion for compassionate release. The
   district court denied relief based upon Meza’s failure to show that
   extraordinary and compelling reasons warranted relief, and we review that


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40031      Document: 00516357745           Page: 2   Date Filed: 06/15/2022




                                     No. 21-40031


   denial for an abuse of discretion. See United States v. Chambliss, 948 F.3d 691,
   693 (5th Cir. 2020).
          Despite that Meza suffers from hypertension, diabetes, high
   cholesterol, and severe obesity, the district court permissibly denied relief on
   the grounds that these conditions were sufficiently managed, Meza was fully
   vaccinated, and he was housed in a facility with no active COVID-19
   infections among inmates. See United States v. Rodriguez, 27 F.4th 1097,
   1100-01 (5th Cir. 2022); United States v. Thompson, 984 F.3d 431, 433-35 (5th
   Cir.), cert. denied, 141 S. Ct. 2688 (2021). Meza’s assertions challenging the
   district court’s reasoning and the Government’s arguments on appeal are
   insufficiently briefed to warrant consideration. See United States v. Scroggins,
   599 F.3d 433, 446-47 (5th Cir. 2010); Yohey v. Collins, 985 F.2d 222, 224-25
   (5th Cir. 1993). To the extent that Meza seeks to incorporate by reference
   arguments that he previously made in his district-court pleadings, he may not
   do so. See United States v. Abdo, 733 F.3d 562, 568 (5th Cir. 2013). Given its
   determination that Meza failed to show extraordinary and compelling
   reasons, the district court was not required to consider the 18 U.S.C.
   § 3553(a) factors. See Rodriguez, 27 F.4th at 1099-1101; Thompson, 984 F.3d
   at 433-35.
          AFFIRMED.




                                          2